— Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 15, 1974, upon resentence, convicting him of criminally selling a dangerous drug in the third degree and criminal possession of a dangerous drug in the fourth and sixth degrees, upon a jury verdict, and imposing sentence. Judgment affirmed. The failure of the People to produce the memo book of the undercover police officer who purchased the heroin from defendant was sufficiently explained so as to remove any suggestion of bad faith on the part of the prosecution. It was therefore not error to require the defense to continue cross-examination of the officer without the memo book (cf. People v Conroy, 34 NY2d 917, 919; United States v Bryant, 439 F2d 642, 651-652). Latham, Acting P. J., Cohalan, Margett, Brennan and Munder, JJ., concur.